
	
		II
		112th CONGRESS
		2d Session
		S. 2131
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 27, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Rivers of Steel National
		  Heritage Area, the Lackawanna Valley National Heritage Area, and the Delaware
		  and Lehigh National Heritage Corridor.
	
	
		1.Reauthorization of National Heritage Areas
			 and Corridor
			(a)Rivers of Steel National Heritage
			 AreaSection 408 of the Steel
			 Industry American Heritage Area Act of 1996 (Public Law 104–333; 110 Stat.
			 4256) is amended by striking September 30, 2012 and inserting
			 September 30, 2022.
			(b)Lackawanna Valley National Heritage
			 AreaSection 108 of the
			 Lackawanna Valley National Heritage Area Act of 2000 (Public Law 106–278; 114
			 Stat. 818) is amended by striking September 30, 2012 and
			 inserting September 30, 2022.
			(c)Delaware and Lehigh National Heritage
			 CorridorSection 12 of the
			 Delaware and Lehigh Navigation Canal National Heritage Corridor Act of 1988
			 (Public Law 100–692; 102 Stat. 4558; 112 Stat. 3260; 123 Stat. 1293) is
			 amended—
				(1)in subsection (c)(1), by striking
			 2012 and inserting 2022; and
				(2)in subsection (d), by striking the
			 date that is 5 years after the date of enactment of this subsection and
			 inserting September 30, 2022.
				
